               Case 21-13429-PDR            Doc 33   Filed 05/18/21     Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                               FT. LAUDERDALE DIVISION
                                   www.flsb.uscourts.gov


In re:                                         :              CASE NO. 21-13429-PDR
Hunters Point Land Trust,                      :
                                               :              CHAPTER 11
                                  Debtor.      /


                   UNITED STATES TRUSTEE’S EXPEDITED MOTION
                          TO DISMISS OR CONVERT CASE

       Nancy J. Gargula, United States Trustee for Region 21, pursuant to 11 U.S.C. § 1112(b),

respectfully moves this Court to enter an order converting this chapter 11 case and in support

respectfully states as follows:

       1.      Hunters Point Land Trust (the “Debtor”) filed a voluntary petition under Chapter

11 of the U.S. Bankruptcy Code on April 12, 2021.

       2.      The Debtor’s Bankruptcy Schedules lists residential real property located at 12850

Hunters Point, Southwest Ranches, FL (the “Property”) with a value of $3.1M and encumbered by

a first mortgage held by Wilmington Trust National Association and a second mortgage held by

Linda J. Odonnell Trust [ECF No. 24].

       3.      The Debtor’s Statement of Financial Affairs lists a foreclosure proceeding against

the Property initiated by Wilmington Trust National Association case number CACE-200003734

[ECF No. 24 pg. 15]. Upon information and belief, at the time of filing, Wilmington Trust

National Association had obtained a Final Judgment of Foreclosure against the Property and a

foreclosure sale was scheduled for April 13, 2021. The Debtor’s Case Management Summary

indicates that it filed bankruptcy to stop the foreclosure sale [ECF No. 2].
               Case 21-13429-PDR         Doc 33      Filed 05/18/21    Page 2 of 4




       4.      On April 14, 2021, the Office of the United States Trustee sent the Debtor, through

its counsel, email correspondence scheduling an Initial Debtor Interview for April 27, 2021 at

10:30 a.m., and requesting certain information in accordance with the United States Trustee

Operating Guidelines and Reporting Requirements, including proof of insurance for the Property

(the “Guidelines”) to be provided no later than April 26, 2021.

       5.      On the morning of April 27, 2021, the Office of the United States Trustee sent

Debtor’s counsel an email stating that no Guideline documents or proof of insurance had been

received. Debtor’s counsel responded that the Debtor was working on getting everything. At the

time the Initial Debtor Interview was held, the Debtor had not complied with the Guidelines.

       6.      On May 7th, 2021, the Office of the United States Trustee sent the Debtor, through

its counsel, a second email correspondence reminding the Debtor that the UST Guideline

documents and particularly the insurance documents remained outstanding. The Office of the

United States Trustee did not receive a response.

       7.      On May 12, 2021, the Office of the United States Trustee for the third time sent the

Debtor, through its counsel email notice that no Guideline documents or proof of insurance had

been received. Debtor’s counsel replied stating for the first time that the secured lender

Wilmington Trust National Association had force placed insurance on the Property and the Debtor

needed a copy of the force placed insurance in order to obtain general liability insurance.

Undesigned counsel informed the Debtor that this was not acceptable, and that force placed

insurance only protects the lender and not the estate.

       8.      Also on May 12, 2021, undersigned counsel conducted the 341 meeting of creditors

(the “Meeting of Creditors”) and questioned Mr. Andrew Venezia, who holds a 50% interest in

the Debtor (the “Debtor’s Principal”). At the Meeting of Creditors, the Debtor’s Principal testified



                                                 2
                Case 21-13429-PDR          Doc 33      Filed 05/18/21     Page 3 of 4




that in 2013 while the Property was in foreclosure, the Debtor obtained title to the Property through

a transfer of title from the prior owners. The Debtor’s Principal testified that since the transfer of

title, the Debtor has rented the Property and currently rents the Property for $11,500 per month.

The Debtor’s Principal further testified that since the transfer of title in 2013, the Debtor has not

made any mortgage payments, paid any property taxes or maintained insurance.

       9.       Following the Meeting of Creditors, undersigned gave the Debtor yet another

extension of the deadline and required that all documents and insurance be provided by Monday

May 17, 2021.

       10.      On the afternoon of May 17, 2021, Debtor’s counsel emailed undersigned

requesting yet another extension of the deadline to produce documents and provide insurance.

The United States Trustee responded by filing the instant motion.

       11.      The Debtor has not provided proof of insurance for the Property or provided the

United States Trustee with all of the Guideline documents requested.

       12.      Pursuant to 11 U.S.C. § 1112(b)(4)(C), failure to maintain appropriate insurance

that poses a risk to the estate or to the public is sufficient grounds to convert or dismiss the case.

       13.      Pursuant to 11 U.S.C. § 1112(b)(4)(H), failure to timely provide information or

attend meetings reasonably requested by the United States Trustee is sufficient grounds to convert

or dismiss this case.

       14.      The foregoing factors are indicative of the Debtor’s inability to manage its affairs

and effectively maneuver through the reorganization process. There appears an absence of a

reasonable likelihood of rehabilitation and an unlikely ability to effectuate a plan, and therefore,

it is in the best interest of creditors and the estate that this case be converted or dismissed pursuant

to 11 U.S.C. § 1112(b).



                                                   3
                  Case 21-13429-PDR                 Doc 33       Filed 05/18/21          Page 4 of 4




         WHEREFORE, the United States Trustee respectfully the entry of an order converting or

dismissing this case, and for any other and further relief that this Court deems just and proper.

         I H E R E B Y CE R T IFY that I am admitted to the Bar of the United States District Court for the Southern District
of Florida and that I am in compliance with all additional qualifications to practice before this Court as set forth in Local
Rule 2090-1(A).

Dated: May 18, 2021.                                     NANCY J. GARGULA
                                                         United States Trustee

                                                         By: /s/ Adisley M. Cortez-Rodriguez
                                                         Adisley M. Cortez-Rodriguez Esq.
                                                         Florida Bar No. 0091727
                                                         Office of the United States Trustee
                                                         51 S.W. First Avenue Suite 1204
                                                         Miami, FL 33130
                                                         Tel: (305) 536.666; (202) 567-1574
                                                         Adisley.M.Cortez-Rodriguez@usdoj.gov




                                         CERTIFICATE OF SERVICE

         I HEREBY CERTIFY on May 18, 2021, a true and correct copy of foregoing was

electronically filed with the Court using the CM/ECF system, which sent notification and was

electronically served on all parties in interest participating in the CM/ECF system:


    •    Mark S. Roher, Esq.mroher@markroherlaw.com; ECF2.markroherlaw@gmail.com
    •    Scott Andron sandron@broward.org
    •    Andrea S. Hartley andrea.hartley@akerman.com




                                                         By: /s/ Adisley M. Cortez-Rodriguez
                                                         Adisley M. Cortez-Rodriguez Esq.




                                                             4
